Case 1-1/-40015-nnAl Doc 160-1

Bank

America’s Most Convenient Bank®

BRACHA CAB CORP

DIP CASE 17-46613 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Filed 00/1/7209 =—Entered Oo/l fiz20 10720700

STATEMENT OF ACCOUNT
{
Page: 1 of 2
Statement Period: May 01 2020-May 31 2020
Cust Ref #:

Primary Account #:

 

 

BRACHA CAB CORP Account #

DIP CASE 17-46613 EDNY

ACCOUNT SUMMARY

Beginning Balance 23,981.00 Average Collected Balance 23,958.41
Interest Earned This Period 0.00

Checks Paid 175.00 Interest Paid Year-to-Date 0.00

Ending Balance 23,806.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
05/28 1072 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 23,981.00 05/28 23,806.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-1/-40015-NNl DOC LoO-D  Pneuuarirracy = EMtereu UO/l (#20 10720700

fis) Bank

 

 

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: May 01 2020-Mav 31 2020
1281 CARROLL ST Cust Ref #: +" #
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
DABRI TRANS CORP Account #°
DIP CASE 17-46618 EDNY
ACCOUNT SUMMARY
Beginning Balance 21,464.00 Average Collected Balance 21,441.41
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,289.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
05/28 1075 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 21,464.00 05/28 21,289.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender ea

 
Case 1-1/-40015-nnhl Doc loO-L Filed Oo/t//2Q0 Entered Vo/l f/c0 107207060

| Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

DOVBER CAB CORP Page: 1 of 2
DIP CASE 17-46614 EDNY Statement Period: May 01 2020-May 31 2020

4281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #: ;

Chapter 11 Checking

DOVBER CAB CORP Account # «
DIP CASE 17-46614 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 26,102.00 Average Collected Balance 26,079.41
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 25,927.00 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
05/28 1073 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 26,102.00 05/28 25,927.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender ea

 
Case 1-1/-40015-nhAl Doc loO-L Filed Oo/i//20 Entered Vo/l/iz20 10720706

»| Bank

|
America’s Most Convenient Bank®

 

FIT TAXI CORP
DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAXI CORP
DIP CASE 17-44620 EDNY

STATEMENT OF ACCOUNT

Page:

Statement Period: May 01 2020-May 31 2020

Cust Ref #:
Primary Account #:

Account 4

 

 

ACCOUNT SUMMARY
Beginning Balance 846.56 Average Collected Balance 846.56
Interest Earned This Period 0.00
Ending Balance 846.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
31

Days in Period

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender 3]
Case 1-1/-40015-nnl VOC 160-1 Filed Oo/1 7/20 Entered OO/1 7/20 10720700
Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

Page: 1 of 2
Statement Period: May 01 2020-May 31 2020
Cust Ref #: ~

Primary Account #:

Account 4

 

ACCOUNT SUMMARY

 

Beginning Balance 13,070.81 Average Collected Balance 13,048.22

Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 12,895.81 Annual Percentage Yield Earned onus

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

Checks Paid No. Checks: 1
DATE SERIAL NO. AMOUNT
05/28 1072 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 13,070.81 05/28 12,895.81

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender (Sy
Case 1-1/-40015-nhi Doc loO-L Filed Qo/L/izQ Entered Vo/lficO 10720700

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: May 01 2020-Mav 31 2020
Cust Ref #:

1281 CARROLL ST

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

JARUB TRANS CORP Account
DIP CASE 17-46639 EDNY
ACCOUNT SUMMARY
Beginning Balance 19,139.48 Average Collected Balance 19,116.89
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 18,964.48 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
05/28 1223 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 19,139.48 05/28 18,964.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender a
Case 1-1/-40015-NNI

 

aD) Bank

Doc LoV-L Filed Vb/1//2z0 Entered Vo/l/iz20 LOic0'06

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: 1 of 2
DIP CASE 17-46647 EDNY Statement Period: May 01 2020-May 31 2020
1281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
Account? *~

LECHAIM CAB CORP
DIP CASE 17-46647 EDNY

 

 

ACCOUNT SUMMARY
Beginning Balance 2,150.57 Average Collected Balance 2,127.98
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 1,975.57 Annual Percentage Yield Earned 0.00%
31

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

Checks Paid No. Checks: 1
DATE SERIAL NO. AMOUNT
05/28 1069 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 2,150.57 05/28 1,975.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, NA. | Equal Housing Lender eG
Case 1-L1/-40015-nnhl Doc LloO-1L Filed Oo/L/i2Q Entered Vo/lficO 107207060

 

 

 

 

 

 

 

Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: May 01 2020-May 31 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
MERAB CAB CORP Account #
DIP CASE 17-46619 EDNY
ACCOUNT SUMMARY
Beginning Balance 21,881.15 Average Collected Balance 21,858.56
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,706.15 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
05/28 1221 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 21,881.15 05/28 21,706.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender a
Case 1-1/-406135-nhl Doc 180-1 Filed Oo/1//20 Entered O0/1//20 10:20:06

| Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

NY CANTEEN TAXI CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: May 01 2020-Mav 31 2020
Cust Ref #:

1281 CARROLL ST }
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

NY CANTEEN TAXICORP Account #
DIP CASE 17-46644 EDNY
ACCOUNT SUMMARY
Beginning Balance 16,668.17 Average Collected Balance 16,645.58
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 16,493.17 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 break in serial or check pi and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
05/28 1215 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 16,668.17 05/28 16,493.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-1/-40613-nhl Doc lsQ-1 Filed Oo/1//20 Entered Oo/1//20 10:20:06

| Bank

~ America’s Most Convenient Bank®

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

STATEMENT OF ACCOUNT

Page:

Statement Period: May 01 2020-Mav 31 2020

Cust Ref #:
Primary Account #:

Account?

 

ACCOUNT SUMMARY

 

Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00

Ending Balance 145.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned aoe

1

Days in Period

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
 

Case 1-1/-40015-nhNl Voc 160-1 Filed Vos/lf/2Q Entered Oo/1 7/20 LO z0'00
Bank
™ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

NY GENESIS TAX! CORP
DIP CASE 17-46617 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY GENESIS TAX! CORP
DIP CASE 17-46617 EDNY

Page: 1 of 2
Statement Period: May 01 2020-May 31 2020
Cust Ref #: tt
Primary Account #:

Account

 

 

ACCOUNT SUMMARY
Beginning Balance 27,589.55 Average Collected Balance 27,566.96
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 27,414.55 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

Checks Paid No. Checks: 1
DATE SERIAL NO, AMOUNT
05/28 1076 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 27,589.55 05/28 27,414.55

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender a
Case 1-1/-40015-nhAl Doc loO-L Filed Oo/i//2Q Entered Vo/l f/z0 107207060

| Bank

America's Most Convenient Bank® T STATEMENT OF ACCOUNT

 

NY STANCE TAXI CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: May 01 2020-May 31 2020
Cust Ref #: a HE

1281 CARROLL STREET

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY STANCE TAXI CORP Account #
DIP CASE 17-46642 EDNY

 

 

ACCOUNT SUMMARY
Beginning Balance 11,115.00 Average Collected Balance 11,092.41
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 10,940.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 14 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
05/28 1222 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 11,115.00 05/28 10,940.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender (Sy
Case 1-1/-40613-nhl Doc lsQ-1 Filed Oo/1//20 Entered Oo/1//20 10:20:06

)) Bank

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

NY TINT TAX! CORP Page: 1 of 2
DIP CASE 17-46641 EDNY Statement Period: May 01 2020-May 31 2020
Cust Ref #:

1281 CARROLL ST

BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

 

NY TINT TAXI CORP Account”
DIP CASE 17-46641 EDNY
ACCOUNT SUMMARY
Beginning Balance 4,741.66 Average Collected Balance 4,719.07
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 4,566.66 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 i break in serial seq or check p ically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
05/28 1073 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 4,741.66 05/28 4,566.66

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender {SY
Case 1l-1/-40015-NAl DOC LoO-L Filed OO/1//20 Entered Oo/lfi20 10720706

Bank

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT

 

 

 

SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: May 01 2020-Mav 31 220
4281 CARROLL ST Cust at #: x
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
SOMYASH TAXI INC Account #
DIP CASE 17-46640 EDNY
ACCOUNT SUMMARY
Beginning Balance 17,688.57 Average Collected Balance 17,665.98
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 17,513.57 Annual Percentage Yield Earned ener

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

quence or check processed electronically and listed under Electronic Payments

 

 

Checks Paid No. Checks: 1 “Indicates break in serial se
DATE SERIAL NO. AMOUNT
05/28 1067 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 17,688.57 05/28 17,513.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender eG

 
Case 1-1 /-4060135-nnhl

 

Doc 1sQ-1 Filed Oo/1//20 Entered O6/1//20 10:20°06

Bank
~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1of2
DIP CASE 17-46616 EDNY Statement Period: May 01 2020-May 31 2020
Cust Ref #:

1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Primary Account #:

 

 

 

 

 

 

 

TAMAR CAB CORP Account #
DIP CASE 17-46616 EDNY
ACCOUNT SUMMARY
Beginning Balance 21,880.20 Average Collected Balance 21,857.61
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,705.20 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 break in serial seq or check pi d i and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
05/28 1073 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
04/30 21,880.20 05/28 21,705.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (Sy
